—Order, Supreme Court, New York County (Franklin Weiss-berg, J.), entered February 2, 1999, which denied plaintiff’s motion to enforce a purported settlement agreement, unanimously affirmed, with costs.
The motion court correctly held that the exchange of letters between the parties’ attorneys did not give rise to a binding settlement agreement. Defendant’s counsel’s letter referred to “[t]he proposal that we have discussed”, asked only whether plaintiff’s counsel “would like to pursue these discussions”, and was prefaced by statements characterizing the letter as part of “settlement .negotiations” and stipulating that “[n]othing contained in this letter may be used by any party for any purpose in connection with any litigation or other proceeding”. Thus, by its express terms, defendant’s counsel’s letter sought only to determine whether the referenced terms were of sufficient interest to plaintiff to merit continued discussion, and, as a matter of law, did not constitute an offer to which plaintiff could bind defendant by responding with an acceptance (see, Chiapparelli v Baker, Kellogg & Co., 252 NY 192, 197; Concilia v May, 214 AD2d 848, 849, lv denied 86 NY2d 705; Iodice v Iodice, 180 AD2d 563). Concur — Sullivan, P. J., Nardelli, Wallach and Buckley, JJ.